Title: Statement of Interest Account with John Barnes, 31 March 1801–30 January 1802
From: Barnes, John
To: 


            Sketch of the Apparent Monthly Balances, on the Presidents a/c with J Barnes, will Appear from the Annexed Statemts. Commencing, viz.
            
              
                1801
                
                
                1801
                Monthly 
                Int.  a 6 ⅌ Ct.
              
              
                Mar 31.
                To Amt. of a/ rendered page 7"
                1450.17.
                Mar 31.
                1450
                .17.
                7"
              
              
                Apr 25
                 do    do      59"
                826.51½
                Apr 25.
                826
                .51½
                4"
              
              
                May 26
                 do    do       "
                2180.28.
                
                
                
                
              
              
                
                
                4456.96½
                
                
                
                
              
              
                May 7
                By Warrt. deducted    59
                4000 " 
                
                
                
                
              
              
                
                
                456.96½
                
                
                
                
              
              
                June 4
                To Amot. of a/c rendd
                 737.93½
                
                
                
                
              
              
                " 30
                To do   do
                2062.10.
                
                
                
                
              
              
                
                
                3257. " 
                
                
                
                
              
              
                June 8
                By Warrt. deducted
                2000 " 
                June 30th
                1257
                .
                6—"
              
              
                
                
                1257 " 
                
                
                
                
              
              
              
                July 25
                To Amt. of a/c rendered
                2298.38
                
                
                
                
              
              
                " 6
                To Colo. Cary
                1500. 
                
                
                
                
              
              
                
                
                5055.38
                
                
                
                
              
              
                " 6
                By 2 Warrts for
                2000.
                
                
                
                
                
              
              
                " 16
                By $1000 distd [a 5 pr]
                 989.50
                2989.50
                July 25.
                2065
                .88
                
              
              
                
                
                2065.88
                say for [3] Mos.
                
                20—"
              
              
                to July
                
                
                
                
                
                
              
              
                28th. 29 & 30 Augst 
                }
                To Amot. as ⅌ a/
                3748.12
                
                
                
                
                
              
              
                [&] to Sepr. 30 
                Sep. 17. Cash for Note
               
                
                
                
                
                
              
              
                16 July
                1000 " 
                4748.12
                
                
                
                
              
              
                
                
                
                
                6814. " 
                
                
                
                
              
              
                Sepr 7.
                By Warrt.
                4000 "
                
                
                
                
                
              
              
                17.
                By G & Jeffn.
                1000 "
                5000.   " 
                Sepr 30th
                1814
                
                9—
              
              
                
                
                
                
                1814  
                
                
                
                
              
              
                from1st Octr
                }
                To Amot of a/c
                  80
                5237.46
                
                
                
                
              
              
                to 5 Novr
                7051.46
                
              
              
              
                Octr. 7
                By Warrt. (80)
                2000
                
                
                
                
                
              
              
                9
                By Capt Lewis’s Note
                2000 
                4000 
                Octr 9th.
                3051
                .46
                15—
              
              
                
                
                
                3051.46
                
                
                
                
              
              
                Novr 7
                By Warrt. (81)
                2000
                
                
                
                
                
              
              
                9
                By Capt Lewis’s Note
                1000 
                3000 
                
                
                
                
              
              
                
                
                
                51.46.
                Novr 9.
                51
                .46
                
              
              
                to Decr 4.
                To Amot of 3 a/c
                1605.26.
                
                
                
                
                
              
              
                9
                To Bank for Note 9 Or
                2000 
                3605.26.
                
                
                
                
              
              
                
                
                
                3656.72
                
                
                
                
              
              
                7
                By Warrt. (81) deducted
                2000—
                Decr 9
                1656
                .72.
                8.
              
              
                9
                To Balance Card. forwd   
                $ 1656.72.
                
                12,173
                .20½
                69"
              
              
                to 31
                To Amot of a/c rendered addl.
                1226.28
                
                
                
                
              
              
                
                
                
                2883. 
                
                
                
                
              
              
                decr 10.
                By Mr McEwan on WS a/c dedt
                1800 
                
                
                
                
              
              
                1802
                
                
                1083 
                
                
                
                
              
              
                to Jany 30.
                To Amt of a/c (117) rendd. [p.]
                6276.22
                
                
                
                
              
              
                
                
                
                7359.22
                
                
                
                
              
              
                Jany 9.
                By Warrt. deductd.
                2000.
                
                
                
                
                
              
              
                
                By T. Carpenter a/
                  12.67
                2012.67.
                
                
                
                
              
              
                Note...
                this Balance of 
                $5346.55.
                
                
                
                
              
              
                
                is Carried to a New Acct. of Balances—
                
                
                
                
                
              
              
                But in order to Ascertain the real Balance on said a/c to the 9th Jany. it will be Necessary, to Annex the following particulars...Viz
                
                
                
                
                
              
              
                decr. 10th
                By McEwans on WS a/-
                1800.
                
                
                
                
                
              
              
              
                9.
                deduct Bale. due
                1656.72
                143.28
                due the Prest.
                
                
              
              
                31.
                To amt. of a/c
                1226.28
                
                
                
                
                
              
              
                
                from which deduct
                 143.28
                
                
                
                
                
              
              
                
                   as above
                1083.
                
                
                
                
                
              
              
                to Jany 9
                To disburmt 5017.42
                5017.42
                
                
                
                
                
              
              
                
                
                6100.42.
                
                
                
                
                
              
              
                Jany 9
                from which deduct
                2012.67.
                
                
                
                
                
              
              
                do
                due leaves 
                4087.75
                due J.B.    Jany 9th.
                4087
                .75.
                20"
              
              
                from do
                
                
                
                
                
                
                
              
              
                to Jany 30
                To aditional due a/c 1258.80.
                1258.80
                
                
                
                
                
              
              
                
                & on above is $6276.22 
                5346.55
                
                
                
                
                
              
              
                
                
                
                on
                16,260
                .95
                for 89
              
              
                Jany. 30
                which said Bale. of $5346.55. 
                
                
                
                
                
              
              
                
                is Card. to a New a/c of Balances—
                
                
                
                
                
              
            
            Errors & Omissions Excepted
            
              John Barnes
              Geo: Town 27th May 1803.
            
          